Citation Nr: 1438037	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to receive the Veteran's surviving spouse's accrued death pension benefit.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Appellant is the grandson of a Veteran who served in the Philippine Commonwealth Army from November 1941 to August 1942, with the Recognized Guerrillas in November 1944 and with the Recognized Guerrillas and Regular Philippine Army from April 1945 until May 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines.  


FINDINGS OF FACT

1.  The Veteran died in June 2008.  

2.  The Veteran's surviving spouse, E. A., file a claim for dependency and indemnity compensation (DIC), death, pension and accrued benefits in July 2008. 

3. E.A. died in July 2008.  

4.  In August 29, 2008, the RO granted DIC benefits and the Veteran's last benefit payment from the VA.  

5.  The Veteran's grandson filed for entitlement under 38 U.S.C.A. § 5121 regarding benefits due to and unpaid upon of a beneficiary in December 2009.  

6.  The Veteran's grandson's filing for entitlement of accrued benefits under 38 C.F.R. § 3.1000 was untimely.  






CONCLUSION OF LAW

As a matter of law, the Appellant is not entitled to receive accrued benefit payment as maybe necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.1000, 3.1003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5121 of title 33, U.S. Code defines accrued benefits as "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death . . . and due and unpaid." 38 U.S.C.A. § 5121(a); see also 38 C.F.R. § 3.1000.

38 C.F.R. § 3.1000 states that except as provided in §§ 3.1001 and 3.1008, periodic monetary benefits to which a payee was entitled at his or death, and due and unpaid will, upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) Upon the death of a child claiming benefits under chapter 18 of Title 38 of the United States Code of Federal Regulations, to the surviving parent.  (5) In all other cases, only so much as the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.

38 C.F.R § 3.1000 (3)(c) states "Application for accrued benefits must be filed with 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits."  

The record reflects that the Appellant filed his claim for accrued benefits in December 2009.  The Veteran's surviving spouse died in July 2008.  The application for benefits from the Appellant was received more than one year after the Veteran's surviving spouse died.  As such, as a matter of law, the Appellant's claim must be denied.  

The Appellant has argued that he was unaware of the benefits he was entitled to and as such, special consideration should be given to this fact.  However, this is a matter of law and statutory interpretation.  As such, special consideration cannot be given to the fact he was unaware of certain filing limitation as defined in the code.  The Board has no authority to grant claims on an equitable basis but, instead, is constrained to follow the specific provisions of the law.  38 U.S.C.A. §§ 503, 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law is dispositive, the benefit of the doubt provisions are not for application. 

Duty to Notify and Assist 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004. 
The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable, and no further development under the VCAA is required. 

ORDER

Entitlement to receive the Veteran's surviving spouse's accrued death pension benefit is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


